Citation Nr: 1732935	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-04 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities. 

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969. 

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from August 2009 and September 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

As support for these claims, the Veteran and his wife testified at a videoconference hearing in February 2014 before the undersigned Veterans Law Judge (VLJ) of the Board. 

In an April 2014 decision, the Board granted a 70 percent rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) and determined that new and material evidence had been submitted to reopen his previously-denied claim of entitlement to service connection for sleep apnea.  But after reopening, rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded this claim to the RO for further development.  

Meanwhile, the Veteran appealed the Board's April 2014 decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In November 2014, the Court granted a Joint Motion for Partial Remand, vacating the Board's decision solely as to the extent the Board had denied consideration of entitlement to a TDIU.  The Joint Motion for Partial Remand directed the Board to discuss whether the evidence of record raises the additional issue of derivative entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for a TDIU is not a separate 'claim' for benefits, rather, part and parcel of the determination of the initial rating for a disability). 

The reopened claim for entitlement to service connection for sleep apnea and TDIU returned to the Board in January 2015.  In accordance with the Joint Motion for Partial Remand, the Board determined that a claim for TDIU was raised as part and parcel of the Veteran's previously decided claim for a higher rating for PTSD.  Both the claim for service connection for sleep apnea and entitlement to TDIU were remanded by the Board in January 2015 for additional development, to include an addendum medical opinion addressing service connection on a secondary basis for sleep apnea, and proper notice and VA examinations pertaining to the claim for TDIU.  Both claims have now returned to the Board. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea was not present during the Veteran's service or until years after it had concluded and is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not directly incurred in or aggravated by active military service, and is not secondarily related either, meaning proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that VA has complied with the April 2014 and January 2015 remand orders of the Board.  In response to the remands, the Veteran was contacted in August 2014 and asked to identify any evidence to support his claims dated after February 2013.  The Veteran's representative responded less than a month later with a statement providing that all the requested evidence was already included in the record.  VA also requested copies of records from the Social Security Administration (SSA) and in May 2015, received a response from the SSA that no records were available due to their destruction.  The Veteran was provided a VA examination with a medical opinion in October 2014 to determine the nature and etiology of the claimed sleep apnea and a supplemental medical opinion was also obtained in June 2015.  These medical opinions address both the direct and secondary bases of the service connection claim and are accompanied by fully articulated and well-reasoned rationales.  They are therefore adequate and fully responsive to the Board's remand instructions.  The claim currently on appeal was then readjudicated in a September 2016 supplemental statement of the case (SSOC).  The Board finds that VA has complied with its remand orders and has fully complied with its duties to notify and assist the Veteran.  


Service Connection Claim

The Veteran contends that service connection is warranted for sleep apnea as it was incurred secondary to service-connected disabilities, or in the alternative, that it began during active duty service.  The Veteran is currently service-connected for PTSD, diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, gastroparesis, coronary artery disease (CAD), and erectile dysfunction.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - which is the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Service connection also may be granted a secondary basis for disability that his proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  But compensation in this circumstance is limited to the degree of disability over and above that existing prior to the aggravation.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board will first address whether service connection is warranted on a secondary basis under 38 C.F.R. § 3.310(a) or (b).  The record establishes the presence of current sleep apnea.  The condition was diagnosed based on several sleep studies, most recently in November 2009.  So there is no disputing the Veteran has the claimed condition.  But there still has to be attribution of this condition to his military service or secondarily by way of a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The evidence of record does not establish that the Veteran's sleep apnea was incurred or aggravated by any service-connected disability.  The Veteran appears to argue that his PTSD, neuropathy, and other service-connected disabilities are the mechanism for the incurrence or aggravation for sleep apnea, but he has not provided any specific contentions in support of this claim.  The competent medical evidence establishes that the Veteran experiences some interference of sleep due to service-connected PTSD, and indeed, the Board's award of an increased 70 percent evaluation for PTSD was based, in part, on the Veteran's symptoms of chronic sleep impairment and nightmares.  However, the medical evidence establishes that this sleep impairment is separate from the diagnosed sleep apnea.  Mental health treatment records from the VA Medical Center (VAMC) dated in July 2011 and May 2012 include findings of a sleep disorder manifested by difficulty falling asleep, consistent awakening at 3 and 3:30 in the morning, restless legs, frequent urination, and violent outbursts.  An October 2014 VA examiner found that these symptoms were more suggestive of insomnia, a symptom that is already recognized and considered in the compensation paid for the Veteran's PTSD.  The Veteran's treatment records therefore do not support his claim for service connection on a secondary basis.

There are also no competent medical opinions in support of the claim; in fact, the only medical opinion addressing service connection on a secondary basis weighs against the claim.  In a June 2015 supplemental medical opinion, the October 2014 VA examiner concluded that it is "less likely than not, if not entirely unlikely," that this Veteran's sleep apnea is due his service connected conditions.  The examiner provided a well-explained and supported rationale, specifically describing the nature and mechanisms of sleep apnea and finding that none of the Veteran's service-connected disabilities have resulted in an upper airway deformity, obesity, or neuromuscular disease of the upper airway.  As such, none of the Veteran's service-connected conditions could plausibly explain his sleep apnea.  The Board finds that this medical opinion is entitled to significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has also considered the Veteran's lay statements that his current sleep apnea is caused or aggravated by the service-connected disabilities.  However, as a layman, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board realizes he is competent to report observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence - including in terms of its purported association with his service-connected disability.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The Board therefore concludes that service connection is not warranted for the claimed disability on a secondary basis. 

The Board will now turn to whether service connection is warranted alternatively on a direct basis due to active duty service.  The Veteran and his wife testified in February 2014 that he experienced sleep disruption while in Vietnam and began snoring while on active duty.  Service treatment records are completely negative for any evidence of complaints or treatment for sleep problems during active duty and the Veteran denied experiencing frequent trouble sleeping on the September 1969 separation report of medical history.  Post-service treatment records do not document any complaints related to sleep until September 1996 when the Veteran was seen by a private physician for a deviated septum and possible sleep apnea.  A sleep study performed in October 1996, more than 30 years after service, established a diagnosis of sleep apnea.   Furthermore, in April 2005, following a continuous positive airway pressure (CPAP) titration study, the Veteran's private physician indicated that the Veteran's nonservice-connected conditions, including significant nasal obstruction due to a deviated septum and physiologic problems such as allergic rhinitis, were associated with his sleep apnea and would affect the treatment of the disability.  

The record also contains a VA opinion specifically weighing against service connection.  The October 2014 VA examiner provided a medical opinion against a direct link between the Veteran's sleep apnea and service, noting that the Veteran's reports of persistent awakening at 3:00 a.m. during service due to artillery fire and trouble getting back to sleep did not fit the nature of the claimed disability.  The examiner found that the typical pattern of sleep apnea is sleep disordered breathing such that the individual is deprived of oxygen long enough to prevent deep sleep, but short enough to prevent complete arousal from sleep.  The Veteran's reports of waking up at night and being unable to fall back asleep were more suggestive of insomnia.  The VA examiner also noted that while the Veteran and his wife testified that the Veteran began snoring during service, snoring by itself is not specific for sleep apnea since it is also commonly seen in individuals who do not have the disorder.  Based on these facts, as well as the other evidence of record including the contents of the service records, the October 2014 VA examiner issued an opinion against service connection that is entitled to significant probative weight.  See Nieves- Rodriguez, supra.

The Board has again considered the statements and testimony of the Veteran and his wife, but finds that these statements are outweighed by the competent medical evidence against direct service connection.  The Veteran and his wife, while competent to report that the Veteran began snoring during service, denied that he experienced episodes of disrupted breathing while on active duty, and are not competent to opine as to the medical etiology of the Veteran's sleep apnea.  Their testimony, while credible, is outweighed by the competent medical evidence against service connection on a direct basis.

In conclusion, the Board finds that service connection for sleep apnea is not warranted as directly related to service or as secondary to his service-connected disabilities.  The claim resultantly must be denied since the preponderance of the evidence is unfavorable.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities, is denied.



REMAND

The Board finds that a remand is once again necessary to ensure compliance with the January 2015 remand instructions.  At that time, the Board ordered that the Veteran should be provided a VA compensation examination to assess the severity of his service-connected disabilities.  This development was not completed and the record before the Board does not contain any explanation for the failure to provide the examination.  Another remand is therefore required.  See Stegall v. West, 11 Vet. App 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA compensation examination to assess the severity of the Veteran's service-connected disabilities, but especially to determine their impact, either individually or in combination, on his employability owing to their functional impairment.  The Veteran must be notified of the date, time and place of the examination and advised that failure to report for any scheduled examination may result in the denial of his TDIU claim. 38 C.F.R. § 3.655.  A copy of the notice letter must be associated with the electronic file, and a courtesy copy sent to the representative. 

All appropriate diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail. 

The examiner is asked to assess the severity of all of the Veteran's service-connected disabilities (those being PTSD, diabetes mellitus, associated peripheral neuropathy of all extremities (both upper and lower), gastroparesis, erectile dysfunction, and CAD) and their effect on his ability to obtain and maintain substantially gainful employment versus what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not taking into account his age or any non-service-connected disabilities. 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16, 4.18, 4.19.

If it is determined he is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of these service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.  In doing so, the examiner is asked to reconcile any opinion with all evidence of record. 

It is imperative the examiner discuss the rationale of the opinion in response to this question, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  Then, readjudicate the derivative TDIU claim that was raised at the Court in the Joint Motion for Partial Remand. If the claim is not granted, send the Veteran and his representative a SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


